In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3177 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JASON M. WADE, 
                                                Defendant‐Appellant. 
                     ____________________ 

           Appeal from the United States District Court for  
                   the Southern District of Illinois. 
           No. 17‐CR‐40028‐JPG‐1 — J. Phil Gilbert, Judge. 
                     ____________________ 

       ARGUED APRIL 24, 2018 — DECIDED MAY 18, 2018 
                 ____________________ 

   Before BAUER, EASTERBROOK, and KANNE, Circuit Judges. 
   PER  CURIAM. Jason Wade pled guilty for a second time to 
possessing child pornography. The district judge imposed a 
sentence  of  132  months’  imprisonment,  though  the  manda‐
tory  minimum  and  guidelines  recommendation  was  120 
months. Wade argues that the judge procedurally erred by not 
addressing  Wade’s  mitigation  arguments  or  explaining  the 
upward  variance.  In  the  alternative,  he  argues  that  his  sen‐
2                                                      No. 17‐3177 

tence was substantively unreasonable. Because the judge re‐
sponded  to  Wade’s  mitigation  arguments,  adequately  justi‐
fied Wade’s sentence, and did not abuse his discretion, we af‐
firm.  
                          I.  BACKGROUND 
    FBI  agents  seized  Wade’s  computer  when  executing  a 
search warrant, and they discovered over 2000 images of child 
pornography.  Wade  pled  guilty  to  one  count  of  possessing 
child  pornography,  18  U.S.C.  §§ 2252A(a)(5)(B),  2.  Under 
U.S.S.G. § 2G2.2(b), his base offense was increased 13 levels 
due  to  the  number  and  the  especially  odious  content  of  the 
images. But Wade’s offense level was immaterial because this 
was his second conviction for the same offense. Wade’s total 
offense level of 28 and criminal history category of II would 
generally have prescribed a recommended sentence of 87 to 
108  months’  imprisonment,  but  because  Wade  committed  a 
repeat  offense,  his  guidelines  recommendation  became  the 
statutory minimum term of imprisonment: 120 months.  
    Judge  Gilbert  presided  over  Wade’s  2008  sentencing  for 
his first conviction for possessing child pornography and var‐
ied  downward  in  the  sentence  he  imposed.  The  guidelines 
recommendation for that offense was 120 months’ imprison‐
ment, but the judge imposed a sentence of just 36 months’ im‐
prisonment and 5 years’ supervised release. After Wade com‐
pleted  3  years  of  supervised  release,  Judge  Gilbert  granted 
Wade  an  early  termination  because  he  thought  Wade  “had 
learned to abide by the law.”  
   Judge Gilbert also presided over Wade’s second sentenc‐
ing,  the  one  on  appeal  here.  At  the  sentencing  hearing,  the 
No. 17‐3177                                                     3

government recommended a sentence of at least 10 years’ im‐
prisonment  (the  mandatory  minimum),  but  suggested  that 
the  judge  vary  upward  from  that  because  the  images  were 
very disturbing, because this was Wade’s second conviction, 
and  because  the  judge  had  previously  given  Wade  “a  huge 
break.” Wade argued that the mandatory minimum term was 
appropriate because: (1) his addiction to pornography and his 
stress caused his recidivism, (2) the guidelines accounted for 
the reasons the government gave for varying upwards, and 
(3) he had support from family members, who were now bet‐
ter informed about his addiction.  
    After  hearing  these  arguments,  Judge  Gilbert  imposed  a 
sentence of 132 months’ imprisonment followed by 10 years’ 
supervised release. Before issuing the sentence, the judge ob‐
served that this was Wade’s second conviction for the same 
offense. He remarked, “fool me once, shame on you; fool me 
twice, shame on me,” and noted that he had given Wade “two 
breaks”—varying  downward  in  his  first  sentence  and  then 
terminating his supervised release two years early. The judge 
then  acknowledged  that  child  pornography  is  an  addiction. 
But,  he  continued,  some  people  “handle  the  addiction”  so 
they do not reoffend. Because Wade had not adequately man‐
aged his, the judge was concerned Wade would offend again. 
Finally, the judge observed that “not a single 3553(a) factor” 
favored  Wade,  noting  that  it  was  sad  Wade  had  not  previ‐
ously relied on his family’s support. On the Statement of Rea‐
sons form, under the section, “18 U.S.C. § 3553(a) and other 
reason(s) for a variance,” Judge Gilbert checked the box, “Is‐
sues  with  criminal  history,”  and  wrote  “Leniency  provided 
for previous federal conviction.”  
    
4                                                          No. 17‐3177 

                               II. ANALYSIS 
    On appeal Wade first argues that the district judge proce‐
durally erred when he failed to address Wade’s principal mit‐
igation arguments. See United States v. Fogle, 825 F.3d 354, 357 
(7th Cir. 2016). At sentencing, a judge must address the par‐
ties’ principal arguments, and “where a defendant’s principal 
argument is ‘not so weak as not to merit discussion,’ the court 
must  ‘explain  its  reason  for  rejecting  that  argument.’” 
United States v. Reed, 859 F.3d 468, 472 (7th Cir. 2017) (quoting 
United States v. Schroeder, 536 F.3d 746, 755 (7th Cir. 2008)).  
    Wade  argues  that  the  district  judge  did  not  address  his 
strongest mitigating argument—that the guidelines range al‐
ready took into account Wade’s recidivism and previous sen‐
tence.  In  Wade’s  view,  the  mandatory  minimum  acted  as  a 
“de facto upward variance,” pushing his guidelines range of 
87 to 108 months to 120 months.  
    We do not “draw a bright line to tell district judges when 
they have said enough, but ‘we try to take careful note of con‐
text and the practical realities of a sentencing hearing. District 
judges need not belabor the obvious.’” Reed, 859 F.3d at 472 
(quoting  United  States  v.  Castaldi,  743  F.3d  589,  595  (7th  Cir. 
2014)). And in this context, it is obvious why the judge did not 
restate  a  particular  mitigation  argument.  To  the  judge, 
Wade’s recidivism was an aggravating factor under 18 U.S.C. 
§ 3553(a), not a mitigating one, and “not a single § 3553(a) fac‐
tor”  favored  Wade.  The  judge  also  addressed  Wade’s  two 
other  mitigating  arguments—that  he  was  suffering  from  an 
addiction and that he had family support. There was no pro‐
cedural error here because the mitigation arguments were an‐
swered  in  the  judge’s  § 3553(a)  analysis.  See Reed,  859 F.3d 
No. 17‐3177                                                         5

at 472–74;  United  States  v. Snyder,  865 F.3d  490,  500–01 
(7th Cir. 2017). 
    Wade  next  argues  that  the  district  judge  procedurally 
erred when he failed to provide his reasons for varying up‐
ward. See Fogle, 825 F.3d at 357. Once a judge chooses a sen‐
tence, “§ 3553(c) requires the district judge to ‘state in open 
court  the  reasons’  for  imposing  it.”  United  States  v. Warner, 
792 F.3d 847, 855 (7th Cir. 2015). “The court is free to select a 
sentence outside the guidelines range, but it must explain and 
support the magnitude of the variance.” Id. (citing Kimbrough 
v. United States, 552 U.S. 85, 91 (2007)).  
    Here,  though,  the  judge  provided  a  reason  for  the  vari‐
ance, and a completely acceptable one at that: Wade had mis‐
used the opportunity Judge Gilbert had previously given him. 
The judge did not need to give an “exhaustive” explanation 
for  the  sentence  he  imposed,  just  one  that  “allow[ed]  for 
meaningful  appellate  review  and  ...  promot[ed]  the  percep‐
tion  of  fair  sentencing.”  Warner,  792  F.3d  at  855  (quoting 
United States v. Omole, 523 F.3d 691, 697 (7th Cir. 2008)). Here 
Judge Gilbert amply explained his decision to impose a prison 
sentence 12 months above the statutory minimum—his pre‐
vious  leniency  had  not  worked  for  Wade.  Indeed,  by  also 
challenging  the  merit  of  the  judge’s  reasons,  Wade  under‐
mines his own argument that no explanation was given. 
    Wade  asserts  that  the  factors  the  district  judge  empha‐
sized—Wade’s recidivism, the disturbing images at issue, and 
the need for future deterrence—are common to all defendants 
convicted  of  possessing  child  pornography  for  the  second 
time. Such reasons cannot support a variance, Wade argues, 
because “[a]n above‐guidelines sentence is more likely to be 
reasonable if it is based on factors sufficiently particularized 
6                                                       No. 17‐3177 

to  the  individual  circumstances  of  the  case.”  United States 
v. Jackson, 547 F.3d 786, 792–93 (7th Cir. 2008) (internal quota‐
tion marks omitted); see United States v. Bradley, 675 F.3d 1021, 
1025 (7th Cir. 2012).  
    But the reasons the judge gave for varying upward were 
not  just  Wade’s  recidivism  and  the  nature  of  the  images  he 
possessed;  rather,  it  was  that  Wade  had  squandered  the 
chance Judge Gilbert gave him by reoffending. When Judge 
Gilbert gave his reasons for the sentence at the hearing, he in‐
voked the adage, “fool me once, shame on you; fool me twice, 
shame on me,” and spoke about the “two breaks” he had pre‐
viously given Wade. The judge underscored this in his State‐
ment of Reasons form when he wrote, “Leniency provided for 
previous federal conviction.” This reason was “particular” to 
Wade, and the judge could, in his discretion, vary upward be‐
cause of it. See Warner, 792 F.3d at 856; see also U.S.S.G. § 7B1.4 
n.4 (advising, in revocation context, “[w]here the original sen‐
tence was the result of a downward departure … that resulted 
in a sentence below the guideline range applicable to the de‐
fendant’s underlying conduct, an upward departure may be 
warranted.”).  
    Finally,  Wade  argues  that  his  overall  sentence  of 
132 months’  imprisonment  is  substantively  unreasonable, 
and  thus  an  abuse  of  discretion.  See Peugh  v.  United  States, 
569 U.S. 530, 542 (2013). But we “will uphold an above‐guide‐
lines sentence so long as the district court offered an adequate 
statement of its reasons, consistent with 18 U.S.C. § 3553(a), 
for imposing such a sentence.” United States v. Gill, 824 F.3d 
653,  665  (7th  Cir.  2016)  (internal  quotation  marks  omitted). 
Here,  the  judge’s  reasons  go  to  the  heart  of  § 3553(a);  they 
touch on the nature and circumstances of the offense and the 
No. 17‐3177                                                         7

history  and  characteristics  of  the  defendant,  as  well  as  the 
need for a sentence to specifically deter Wade, to reflect the 
seriousness of the offense, to provide just punishment, and to 
protect the public. Besides pointing to Wade’s recidivism and 
the  “two  breaks”  the  judge  had  given  him,  Judge  Gilbert 
noted that (1) Wade had not sought a way to deal with stress 
besides downloading child pornography, (2) under supervi‐
sion,  Wade  had  succeeded  in  controlling  his  addiction,  and 
(3) Wade had not used his family support to fight his addic‐
tion after the judge terminated his supervision, and that was 
part of the reason Wade had reoffended. These reasons pro‐
vided a perfectly adequate explanation for Wade’s sentence, 
so the judge did not abuse his discretion.  
                           III. CONCLUSION 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED.